Strahan, J.,
delivered the opinion of the court.
Upon the argument in this court the appellant mainly relied upon the objections taken by the demurrer to the indictment.
1. The first objection insisted upon was that the indictment failed to allege knowledge of the defendant that the sheep had the scab at the time of their removal. In a very large class of-offenses, and mainly those that -wore classed as mala in se at common law, guilty knowledge is ucces-sary to complete the offense and it must be alleged. But in that other class, wrongs which are forbidden by statute, and more especially those offences which are made punishable in furtherance of the public policy of the State, such as the exercise of the police powers, the collection of revenue and the like, are punishable whether the offender had guilty knowledge or not. This distinction was lately sustained in this court in State v. Chastain, ante, and is adhered to. The pífense under consideration belongs to the latter classification, and is punishable whether the accused party knew the sheep were diseased or not. The doing the act under the circumstances defined in the statute is what is punishable, and when the pleader brings the offense within the descriptive words of the statute it is generally sufficient.
*3542. The next objection is that the indictment does not show that the defendant was the owner of said sheep at the time of their alleged removal. This objection must be sustained. “Any person desiring * * * to move hin * * * sheep,” not the sheep of another, must obtain the permit. These words are a part of the statutory definition of the offense, and in such case the indictment should follow the language used in the statute and expressly charge the described offense on the defendant or it will be defective. It is necessary that the defendant should be brought within all the material words of the statute; and nothing can be taken by intendment. 1 Whart. Cr. Law, § 364.
It follows from this view of the law that the indictment is defective, and the judgment of conviction must be reversed, and the cause remanded to the court below with directions to sustain the demurrer to the indictment.